Citation Nr: 0025565	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether the veteran's request for waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$2,299, was timely filed.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to April 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Committee on Waivers 
and Compromises (Committee) of the RO and Insurance Center in 
St. Paul, Minnesota.  A notice of disagreement was received 
by the RO in Winston-Salem, North Carolina, in May 1998.  The 
statement of the case was issued by that RO in July 1998.  A 
substantive appeal was received in July 1998.  A hearing was 
scheduled before a member of the Board at the RO to take 
place in February 1999, but the veteran failed to appear for 
this hearing.

In March 2000, the Board remanded this matter to the RO for 
further development.  After completion of the requested 
development


FINDINGS OF FACT

1.  The veteran was notified of an overpayment of VA improved 
pension benefits in the amount of $2,299, of the right to 
request waiver of recovery of the overpayment, and of the 180 
day time limit to request waiver, in a letter dated July 8, 
1995.  This letter was not returned as undeliverable.

2.  The evidence of record does not demonstrate that the 
veteran submitted a request for waiver of recovery of the 
overpayment of VA improved pension benefits within 180 days 
from July 8, 1995, nor has it been demonstrated that he did 
not receive that July 8, 1995 letter in a timely fashion.


CONCLUSION OF LAW

The veteran did not file a timely claim for waiver of 
recovery of an overpayment of VA improved pension benefits in 
the amount of $2,299.  38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 1.963 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested a waiver of recovery of the 
overpayment of VA improved benefits, in the amount of $2,299.  
The threshold question to be answered in this case is whether 
the veteran has submitted a timely request for waiver of 
recovery of an overpayment of these benefits.

Under the applicable criteria, a request for waiver of 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
38 C.F.R. § 1.963(b) (1999).  The 180-day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b) 
(1999).  See also 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
1999).  

A review of the record reveals that in December 1991, the RO 
awarded the veteran nonservice-connected pension benefits.  
The effective date of this award was September 1, 1991.  At 
the time, and thereafter, the veteran reported that his 
income consisted solely of benefits received from the Social 
Security Administration (SSA).  In 1995 it was discovered 
that he had unreported income of $1,060 during 1992, and 
ultimately, in June 1995, his pension benefits were 
retroactively terminated, creating the overpayment at issue.

According to the May 1997 Committee decision, the veteran's 
request for a waiver of the $2,299 debt was denied as he had 
not filed his application for such waiver within 180 days 
from the date of notification of this indebtedness.  
According to the Committee, the veteran was informed of the 
indebtedness by letter dated July 8, 1995, but a request for 
a waiver was not received until April 15, 1997. 

The Board points out that while a copy of the actual letter 
notifying the veteran of the overpayment and of his right to 
request waiver of recovery of the overpayment (including the 
180-day time limit for such a request) is not of record, in a 
March 2000 memorandum, the Chief of Operations of the Debt 
Center has certified that such a letter containing the a 
notice of rights was sent to the veteran on July 8, 1995, and 
was not returned as undeliverable.  Attached to this 
memorandum is a copy of a computer generated document which 
indicates that the veteran was sent a "100" letter on July 
8, 1995, as well as a generic copy of the Code 100 letter 
(which contains the 180 day time limit language).  

The veteran has not contended that he did not receive the 
July 1995 notice of overpayment (and there is no evidence 
suggesting that there was non-receipt of the notice by the 
veteran), or that he sent his request for waiver prior to 
April 1997, or more importantly, within 180 days of the July 
1995 letter.  A copy of the April 1997 request letter has not 
been located, but the Board determines, and has no reason to 
believe otherwise, that the record sufficiently shows that 
such letter was indeed received in April 1997 (again, the 
veteran does not contend otherwise).

Although the veteran does claim that he did not receive the 
June 1995 letter notifying him of the termination of his 
benefits, this contention is not substantiated by the record, 
through, by example, evidence that the letter was returned by 
the U.S. Postal Service as undeliverable or for other 
reasons.  The Board also notes that the evidence indicates 
that the June 1995 letter was sent to the veteran's most 
current address of record, which, from a review of the 
record, has been his address since at least the early 1980s.  
Further, there is no evidence to show that the veteran was 
incompetent, or otherwise incapable of handling his affairs.

The bottom line in this matter is that a request for a waiver 
of recovery of the overpayment was not received within the 
180-time limit set out in the regulation, and that the 
criteria for extension of this time period have not been met.  
See 38 C.F.R. § 1.963 (1999).  Under these circumstances, the 
Board has no jurisdiction to consider the appellant's request 
for a waiver, and the appeal must be denied.  Inasmuch as, in 
this case, since the law and not the evidence is dispositive, 
the appeal should be terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

As the claim for waiver of recovery of an overpayment of VA 
improved pension benefits in the calculated amount of $2,299 
was not timely filed, the appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

